Order issued October 29, 2015




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-15-00235-CR
                       ________________________________________

                           JENNIE REBECCA GITAU, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                                         ORDER

                          Before Justices Bridges, Francis, and Myers

       Based on the Court’s opinion of this date, we GRANT the June 1, 2015 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Jennie Rebecca Gitau,

3084 N. Jim Miller Road, No. 104, Dallas, Texas, 75201.



                                                     /s/ Lana Myers
                                                     LANA MYERS
                                                     JUSTICE